Citation Nr: 1215387	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder, claimed as the residuals of surgery for a small bowel obstruction.

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as the residuals of surgery for a small bowel obstruction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to September 1973.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2007 RO rating decision.  

In January 2012, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned.  


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in June 1997, the RO denied the Veteran's claim of entitlement to service connection for a stomach condition, including the correction of a small bowel obstruction.  

2.  Evidence associated with the record since the RO's June 1997 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a gastrointestinal disorder, including the residuals of surgery for a small bowel obstruction.  

3.  The Veteran has abdominal adhesions due to inservice surgery to remove a small bowel obstruction.




CONCLUSIONS OF LAW

1.  The RO's June 1997 decision, which denied the Veteran's claim of entitlement to service connection for a stomach condition, including the correction of a small bowel obstruction, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received with which to reopen the Veteran's claim of entitlement to service connection for a gastrointestinal disorder, claimed as the residuals of surgery for a small bowel obstruction.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for abdominal adhesions have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a gastrointestinal disorder, claimed as the residuals of a small bowel obstruction.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

In any event, given the Board's disposition of the claim below, any deficiency in VA's duty to notify or assist the Veteran is harmless.





Analysis

Service connection connotes many factors but basically it means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2011). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In June 1997, when the RO denied the Veteran's claim of entitlement to service connection for a gastrointestinal disorder, including the residuals of surgery for a small bowel obstruction, the evidence on file consisted of the Veteran's service treatment records.  They showed that at the time he entered service, the Veteran did not have any complaints or clinical findings of a gastrointestinal disorder of any kind.  During annual flight examinations in September 1970 and July 1971, however, it was noted that the Veteran had sustained a small bowel obstruction as the result of a 1970 automobile accident.  That obstruction had been surgically corrected, leaving a six inch vertical surgical scar in the midline of his abdomen.  The Veteran had reportedly gone on to a complete recovery without complications or sequelae.  In July 1973, the Veteran was treated for diarrhea.  He was grounded from flying for four to five days due to a non-serious gastrointestinal disorder.  It was noted that two years earlier, he had undergone surgery for adhesions.  Later, in July 1973, the Veteran was admitted to the hospital for gastrointestinal complaints and a psychiatric evaluation.  At the time of his discharge from the hospital, the diagnosis was delusional thinking.  

During his July 1973 separation examination, the Veteran reported that he was in excellent health.  He responded in the negative, when asked if he then had, or had ever had, stomach, liver, or intestinal trouble.  The history of his 1970 surgery for a small bowel obstruction was noted, as was the residual surgical scar; however, the abdomen and viscera were otherwise reported as normal.  

Absent the presence of a chronic, identifiable gastrointestinal disorder, the Veteran did not meet the criteria for service connection.  Accordingly, the RO denied entitlement to service connection for a stomach condition, including the correction of a small bowel obstruction; and as noted, as noted above, that decision became final.  The Veteran now requests that that claim be reopened. 

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the Veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Evidence added to the record since the RO's June 1997 decision consists of records and reports reflecting the Veteran's treatment from May 2006 through January 2007 at or through Brackenridge Hospital; records and reports reflecting the Veteran's VA treatment from August 2007 through October 2009; an August 2007 statement from the Veteran's mother; the report of the Veteran's March 2008 VA examination; records reflecting the Veteran's treatment from April 2008 and February 2009 at or through North Austin Gastroenterology; the Veteran's Social Security records; and the transcript of the Veteran's January 2012 hearing before the undersigned.  

Such evidence is new in the sense that it has not previously been before the VA.  It is also material as it tends to fill the deficits in the evidence which existed at the time of the RO's June 1997 denial.  For example, following the Veteran's March 2008 gastrointestinal examination, the VA examiner stated that the Veteran could have a temporary gastrointestinal obstruction from adhesions versus irritable bowel syndrome.  Following treatment at North Austin Gastroenterology in April 2008 and February 2009, the examining physician stated that the Veteran likely had intermittent partial bowel obstructions from adhesions and recommended a small bowel follow through to rule out that possibility.  When considered with the evidence previously of record, the additional evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for a gastrointestinal disorder.  As such, the additional evidence is new and material, and, therefore, sufficient to reopen the claim.  

Not only is the additional evidence sufficient to reopen the claim, it is sufficient to grant service connection.  During his hearing before the undersigned, the Veteran reported a history of chronic abdominal pain since service.  Despite the fact that he is a layman, that is an observation that he is well-qualified to make.  38 C.F.R. § 3.159(a); cf. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, the March 2008 VA examination report and the April 2008 and February 2009 reports from the specialists in gastroenterology strongly suggest the presence of abdominal adhesions from the Veteran's inservice surgery as the most likely cause of the Veteran's chronic abdominal pain.  At the very least, a de novo review of the record reveals an approximate balance of evidence both for and against such a conclusion.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the issue will be decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for abdominal adhesions, resulting for inservice surgery to remove a small bowel obstruction is warranted.  Accordingly, the appeal is allowed and represents a full grant of the benefit sought.  


ORDER

New and material evidence having been presented, the request to reopen the claim of entitlement to service connection for a gastrointestinal disorder is granted.  

Entitlement to service connection for abdominal adhesions, the residuals of inservice surgery to remove a small bowel obstruction, is granted.




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


